The tax components of capital shown in the following table represent distribution requirements the Fund must satisfy under the income tax regulations, losses the Fund may be able to offset against income and gains realized in future years and unrealized appreciation or depreciation of securities and other investments for federal income tax purposes. Net Unrealized Depreciation Based on Cost of Securities and UndistributedUndistributed Accumulated Other Investments Net InvestmentLong-Term Loss for Federal Income Income Gain Carryforward1,2,3,4 Tax Purposes $416,413 $— $2,669,911 $3,895,520 1. As ofMarch 31, 2011, the Fund had $2,232,229 of net capital loss carryforwards available to offset future realized capital gains, if any, and thereby reduce future taxable gain distributions.As ofMarch 31, 2011, details of the capital loss carryforwards were as follows: Expiring 2016 $ 91,561 2017 190,675 2018 1,937,724 2019 12,269 Total $2,232,229 2. As ofMarch 31, 2011, the Fund had $437,682 of post-October losses available to offset future realized capital gains, if any. Such losses, if unutilized,will expire in 2020. 3.During the fiscal year endedMarch 31, 2011, the Fund did not utilize any capital loss carryforward. 4.During the fiscal year endedMarch 31, 2010, the Fund did not utilize any capital loss carryforward.
